DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/30/2021.
Applicant’s amendments are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the surfaces” to –the anterior and posterior surfaces- in ll. 10.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “at least one of said anterior surface and said posterior surface” to –at least one of said anterior surface or said posterior surface- in ll. 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8-10, 12, 16 & 18 is/are rejected under 35 U.S.C. 103 as obvious over Neuwirth et al. (5,501,681) in view of McCausland et al. (Partial rollerball endometrial ablation, cited in IDS). 
Concerning claims 1-3 & 5, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a method for performing modified endometrial ablation (method for uterine endometrium necrosis/ablation; Title, Abstract), including the steps of: 
placing a modified endometrial ablation tool into a uterus (distendable bladder 5 is inserted into the uterine cavity 20; Col. 5, ll. 1-8); 
activating the modified endometrial ablation tool to ablate at least portions of walls of an endometrium spaced away from the cornual areas (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9); and 
removing the modified endometrial ablation tool from the uterus (bladder is withdrawn from the patient; Col. 8, ll. 60-5),
wherein the tool includes an anterior surface and a posterior surface (bladder 5, when inflated, substantially conforms to the shape of the endometrium and thus includes an anterior surface and posterior surface; Col. 3-4, ll. 57-4).
While Neuwirth et al. teach a tool (5) that appears to have a configuration sized and shaped to keep ablating portions thereof spaced away from cornual areas of the uterus in Fig. 1, Neuwirth et al. fail to specifically discuss the tool configuration to be shaped and sized to keep ablating portions thereof spaced away from the corneal areas 
Neuwirth et al. also fail to disclose only one of the anterior and posterior surfaces being at least part of the ablating portions of the tool and wherein said activating step ablates the endometrium on only a posterior portion or an anterior portion of the uterus. However, McCausland et al. further teach that total endometrial ablation-resection procedure is undesirable and a partial endometrial ablation in which only the anterior or posterior wall is ablated allows a healthy endometrial surface to oppose the injured exposed myometrial surface so that adhesions and contracture do not occur.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that only one of the anterior or posterior surfaces is at least part of the ablating portions of the tool while the other is insulated and wherein said activating step ablates the endometrium on only a posterior portion or an anterior portion of the uterus in order to provide the benefit of allowing a healthy endometrial surface to oppose the injured exposed myometrial surface so that 
Concerning claims 8-10 & 12, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a modified endometrial ablation tool (Fig. 1), comprising in combination: 
at least one ablation surface selected from an anterior surface or a posterior surface (distendable bladder 5 has an anterior and posterior ablating surface; Col. 5, ll. 1-8); 
an ablation energy supply coupled to said at least one ablation surface (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9).
While Neuwirth et al. teach a tool (5) that appears to have a configuration sized and shaped to avoid corneal areas when placed in the uterus (Fig. 1), Neuwirth et al. fail to specifically discuss the tool configuration to be sized and shaped to avoid cornual areas when placed in the uterus.  However, McCausland, et al. teach avoiding ablation of the cornua to prevent obstruction in this area and possible endosalpingoblastosis caused by injury to the tubal ostia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that the ablation tool has a configuration that is sized and shaped to avoid cornual areas when placed in the uterus in order to provide the benefit of avoiding scarring in the area so any future bleeding from the corneal endometrium can escape through the cervix to prevent a corneal hematometra and to avoid injury to the tubal ostia as taught by McCausland et al. (Pg. 1512, Col. 2, Pg. 1517, Col. 2)

Concerning claims 16 & 18, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a method for performing modified endometrial ablation procedure (method for uterine endometrium necrosis/ablation; Title, Abstract), the method including the steps of: 
placing a modified endometrial ablation tool into a uterus (distendable bladder 5 is inserted into the uterine cavity 20; Col. 5, ll. 1-8); 
activating the modified endometrial ablation tool to ablate at least portions of walls of an endometrium spaced away from the cornual areas (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9); 
removing the modified endometrial ablation tool from the uterus (bladder is withdrawn from the patient; Col. 8, ll. 60-5); 
wherein the tool includes an anterior surface and a posterior surface (bladder 5 includes an anterior and posterior surface; Fig. 1).
While Neuwirth et al. teach a tool (5) that appears to have a configuration which keeps ablating portions thereof spaced away from cornual areas of the uterus in Fig. 1, Neuwirth et al. fail to specifically discuss the tool configuration to be one which keeps ablating portions thereof spaced away from the corneal areas of the uterus.  However, McCausland, et al. teach avoiding ablation of the cornua to prevent obstruction in this area and possible endosalpingoblastosis caused by injury to the tubal ostia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that the ablation tool has a configuration which intentionally keeps ablating portions thereof spaced away from corneal areas of the uterus in order to provide the benefit of avoiding scarring in the area so any future bleeding from the corneal endometrium can escape through the cervix to prevent a corneal hematometra and to avoid injury to the tubal ostia as taught by McCausland et al. (Pg. 1512, Col. 2, Pg. 1517, Col. 2)
While Neuwirth et al. disclose insulating portions of the tool with insulation (110) to protect non-target tissues (Col. 5, ll. 10-33; Fig. 3), Neuwirth et al. fails to disclose only one of the anterior or posterior surfaces being at least part of the ablating portions of the tool; and wherein said activating step ablates the endometrium on only a posterior portion or an anterior portion of the uterus.  However, McCausland et al. further teach that total endometrial ablation-resection procedure is undesirable and a partial 

Claim(s) 4, 6-7, 11, 13-14, 17 & 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Neuwirth et al. (5,501,681) in view of McCausland et al. (Partial rollerball endometrial ablation, cited in IDS), as applied to claims 1, 8 & 16, in further view of Ballou et al. (2012/0157985).
Concerning claims 4, 6-7, 11, 13-14, 17 & 19-20, Neuwirth et al. in view of McCausland et al. fail to disclose the energy source to be radiofrequency energy source, a microwave energy source, or a hot temperature fluid energy source for ablation of endometrial tissues by burning.  However, Ballou et al. discuss that endometrial ablation can be done by the use of various energy sources such as heat, cold, microwave energy, and/or radio frequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
First, the Examiner notes that McCausland discusses avoiding ablation of the corneal areas and partial ablation of the anterior or posterior surfaces with respect to operation of a roller ball electrode and also discusses use of balloon ablations that destroy endometrium in the central uterine cavity but avoids the distal corneal areas (Pg. 1519, Col. 2 & Pg. 1521, Col. 1). 
In response to Applicant’s arguments that Neuwirth teaches away since Neuwirth references destroy substantially “the entirety” or “all” of the endometrium, the Examiner respectfully disagrees.  First, a proper teaching away argument must advocate abandoning the route to the claimed invention, rather than just a preference away, disparagement or being critical of the combination suggested to make the claimed invention.  In this case, Neuwirth fails to advocate abandoning partial ablation and only expresses a preference to ablate the “entirety”/”all” of the endometrium.  In addition, Neuwirth fails to provide explicit evidence of why one of ordinary skill in the art would not combine the cited art as suggested by the examiner.  

In response to Applicant’s arguments regarding modifying the inflatable latex rubber balloon structure such that it avoids areas such as one of either the anterior surface of the posterior surfaces such that when it is inflated, it provides firm contact with some surfaces, while avoiding other areas, the Examiner respectfully disagrees.  As noted in the rejection obviousness statement, the modification to avoid either of the anterior or posterior surface is one where the non-ablating portions of the tool are insulated (“it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that only one of the anterior or posterior surfaces is at least part of the ablating portions of the tool while the other is insulated”).  Neuwirth et al. also discusses the use of insulation to protect non-target tissues (Col. 5, ll. 10-33; 
In response to Applicant’s arguments that Neuwirth’s tool is “generally radially symmetrical (see for instance Figure 2)”, the Examiner respectfully disagrees that this can be gleaned from a two-dimensional figure.  Further, Neuwirth teaches the tool (5) inflates to conform to the tissue of the uterine cavity, thus having both posterior and anterior sides in contact with posterior and anterior sides of the uterine cavity.  
In response to Applicant’s arguments that Neuwirth teaches achieving an “underlying surface free to form adhesions with the other opposing surfaces of the endometrial cavity” which is in opposition to the desired result of McCausland, the Examiner respectfully notes that McCausland teaches a negative result of such adhesions (“intrauterine adhesion formation and contractures, which can obstruct subsequent bleeding”) and also the negative results of total ablation (“scarring and constriction resulting from the total ablation…could potentially block bleeding from regenerating endometrial glands”) (Pg. 1512). Thus, one of ordinary skill in the art would recognize that total ablation taught by Neuwirth has drawbacks and partial ablation is an improvement to treat endometrial tissue which avoids the negative effects of total endometrial ablation, thus leading to the modification of Neuwirth. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shetake et al. (2018/0055563) teach an ablation tool having a configuration which keeps ablating portions spaced away from cornual areas of the Leung et al. (Hysteroscopic appearance of the endometrial cavity following thermal balloon endometrial ablation) discusses a balloon “specifically designed to only partially enter into the cornual areas in order to avoid potential thermal injury to the adjacent bowel, because this part of the myometrium is the thinnest”.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794